Citation Nr: 9906000	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  93-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES



1.  Entitlement to service connection for tinnitus, a right 
ear hearing loss, and tremors.   

2.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
left elbow disability.  

4.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.  

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a hemorrhoidectomy.  

6.  Entitlement to an increased (compensable) evaluation for 
anterior compartment syndrome of the left leg.  

7.  Entitlement to an increased (compensable) evaluation for 
anterior compartment syndrome of the right leg.  

8.  Entitlement to an increased evaluation for residuals of a 
vagotomy and pyloroplasty due to peptic ulcer disease, hiatal 
hernia, currently evaluated as 20 percent disabling.   

9.  Entitlement to an increased (compensable) evaluation for 
tinea pedis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin,  Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Birmingham, Alabama.  This case was transferred to 
the Birmingham RO from the Houston, Texas RO, where the claim 
was initially filed.  

During the course of this appeal, the issues of entitlement 
to service connection for otitis media, otitis externa, 
residuals of exposure to Agent Orange and amputation of the 
distal phalanx of the third finger of the right hand arose.  
Those issues have not been fully developed for appellate 
review, and the Board will not address them.  

This decision will address the issues of entitlement to a 
compensable evaluation for hearing loss of the left ear and 
for residuals of a hemorrhoidectomy, as well as entitlement 
to an increased evaluation for residuals of a vagotomy and 
pyloroplasty due to peptic ulcer disease, hiatal hernia, 
beyond 20 percent.  The remaining issues will be discussed in 
the remand which follows.  

In April 1995, the Board granted service connection for 
headaches and a psychiatric disability, and remanded the 
remaining claims to the RO for additional development.  At 
that time the veteran was service-connected for hiatal hernia 
as a separate noncompensable disability.  While the case was 
in Remand status, the RO combined the veteran's hiatal hernia 
disability with his residuals of a vagotomy and pyloroplasty 
due to peptic ulcer disease, rated as 20 percent disabling.  
The case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is not service-connected for a right ear 
hearing loss and is not totally deaf in both ears; his 
hearing acuity for his nonservice-connected right ear is 
considered to be normal.  

3.  On VA audiometric examination in April 1996, the 
veteran's average left ear puretone air conduction threshold 
was 21 decibels at 1,000, 2,000, 3,000, and 4,000 hertz with 
a speech discrimination ability of 100 percent; his hearing 
acuity in the left ear was at level I.  

4.  The veteran's hemorrhoid disability is manifested by 
occasional minimal rectal bleeding with itching, burning and 
some swelling after sitting.  There is one hemorrhoidal tag 
and some scarring around the anus.  Bleeding of the scar was 
noted.  

5.  The evidentiary record does not demonstrate that the 
veteran's residuals of a vagotomy and pyloroplasty due to 
peptic ulcer disease, hiatal hernia, has symptoms and 
confirmed diagnosis of more than moderate recurring episodes.  
The record does not demonstrate related weight loss, or 
anemia, and there is no dysphagia, substernal or arm or 
shoulder pain, or other indicia of considerable impairment of 
health.  


CONCLUSIONS OF LAW

1.  The criteria of a compensable evaluation for a left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
1160(a), 5107 (West 1991); 38 C.F.R. §§ 3.383, 4.7, 4.85, 
Code 6100 (1998).  

2.  The criteria for a 10 percent rating for hemorrhoids have 
been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 7336 (1998).

3. The criteria for an increased rating for residuals of a 
vagotomy and pyloroplasty due to peptic ulcer disease, hiatal 
hernia, beyond 20 percent have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.110, 4.111, 4.112, 
4.113, 4.114, Diagnostic Codes 7304, 7305, 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met. 38 
C.F.R. § 4.31.


1.  A Left Ear Hearing Loss
Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests for 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity, through level XI, profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, hearing 
acuity of the nonservice-connected is considered to be normal 
for rating purposes.  In such situations, a maximum 10 
percent evaluation is warranted where hearing in the service-
connected ear is at level X or XI.  38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. § 3.383, 4.85, Codes 6100 to 6110 
(1998).

The veteran is currently service-connected for defective 
hearing in the left ear only, and does not have total 
deafness in both ears.  Accordingly, his hearing acuity in 
his nonservice-connected right ear is considered to be 
normal.  38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 3.383, 4.85.  A 
maximum 10 percent evaluation, therefore, is warranted where 
hearing in the service-connected left ear is at level "X" or 
"XI."  38 U.S.C.A. § 1160(a) (West 1991); 38 C.F.R. § 4.85 
(1998).  

Service connection for defective hearing of the left ear was 
granted in April 1991.  A noncompensable evaluation was 
assigned based on service medical records which showed a 
decrease in left ear hearing at separation, and on an October 
1990 VA audiometric examination which showed an average 
decibel loss of 29 in the left ear with speech recognition of 
94 percent.  

At his February 1992 personal hearing, the veteran stated 
that he had difficulty hearing certain sounds, especially 
high frequency sounds.  On a recent VA disability evaluation 
examination, the veteran's average left ear pure tone 
threshold was 21 decibels with a 100 percent speech 
discrimination percentage.  This translates into level "I" 
hearing.  Under these circumstances, a compensable evaluation 
for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 
1155, 1160(a); 38 C.F.R. §§  3.383, 4.7, 4.85, Code 6100.  


2.  Residuals of a Hemorrhoidectomy

A noncompensable rating is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent rating 
requires large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires persistent bleeding and with 
secondary anemia, or hemorrhoids with fissures. 38 C.F.R. § 
4.114, Code 7336 (1998).

In April 1991, the RO granted service connection for 
residuals of a hemorrhoidectomy, and a noncompensable 
evaluation was assigned.  It was noted that the veteran had 
been treated in service for complaints relating to 
hemorrhoids in 1985 and that he underwent a hemorrhoidectomy 
in 1986.  A VA examination in October 1990 revealed that he 
was status post hemorrhoidectomy with a few small skin tags.  
The stool was guaiac negative.  The diagnosis was, status 
post hemorrhoidectomy, intermittently symptomatic.  

At his VA hearing in February 1992, the veteran stated that 
he had hemorrhoidal flare-ups with bleeding two to three 
times a month.  

The veteran was examined by VA in April 1996.  It was noted 
that there was no bleeding, soiling, incontinence, tenesmus, 
dehydration, malnutrition, anemia or fecal leakage.  
Hemorrhoids or hemorrhoidal tags was among the diagnoses.  On 
examination that same month on a VA stomach examination, 
hemorrhoids was among the diagnoses.  

The veteran was examined by VA in July 1997.  He complained 
of an occasional minimal amount of blood, burning and itching 
with some local swelling after prolonged sitting.  It was 
reported that otherwise the rectum and anus condition was 
obviously stationary and not too bothersome.  On examination 
it was reported that one could see hemorrhoidal tag and some 
scarring around the anus from previous surgery, but that the 
degree was minor.  It was stated that the veteran probably 
did bleed from time to time and might have local irritation 
of the condition, but nothing openly manifested.  It was 
stated that rectal digital examination was essentially 
negative except for bleeding of scar since surgery. The 
finding was, status post hemorrhoidectomy.  

Upon review of the above-noted schedular criteria and 
symptomatology associated with the veteran's disability, the 
Board concludes that an increased evaluation is warranted.  
The Board recognizes the positive clinical findings on most 
recent examination of hemorrhoidal tag and some scarring.  
While clinical findings were essentially negative on digital 
examination, the examiner reported that there was bleeding of 
the scar since surgery.  In this case, symptoms associated 
with the veteran's disability more nearly approximate the 
criteria required for an increased rating.  That is, while 
there are not large or thrombotic, irreducible, hemorrhoids, 
there is excessive redundant tissue as evidenced by the 
finding of tags, there is scarring, and it is documented that 
the veteran has bleeding.  Thus with the resolution of 
reasonable doubt in the favor of the veteran, the Board finds 
that an increased rating to 10 percent is warranted.  In 
addition, a rating beyond 10 percent is not supported by the 
record since there is no showing of persistent bleeding, 
anemia or hemorrhoids with fissures.   


3.  Hiatal Hernia

The veteran was granted service connection for hiatal hernia 
in April 1991, and a noncompensable evaluation was assigned.  
This was based on findings of a VA examination in October 
1970 which showed the veteran complained of lots of acid 
regurgitation at night and feeling bile in his throat in the 
morning.  The pertinent diagnosis was, peptic ulcer disease, 
hiatal hernia, status post pyloroplasty, symptomatic.  

The veteran testified in February 1992 that he had pain in 
his chest associated with his hiatal hernia, and that he was 
taking Tagamet to try to control the acid in his stomach. 

On VA examination in April 1996, the veteran complained of 
heartburn and that he took Titralac for this.  He reported 
that he occasionally vomited but had no regurgitation.  He 
reported having some nausea but no dysphagia.  He reported 
having stomach pain.  The finding was, status post hiatal 
hernia repair with Nissen procedure 1989.  On VA esophagus 
examination that same month, the veteran reported having 
frequent daily heartburn with occasional vomiting and minimal 
regurgitation.  On examination, it was noted that the veteran 
was at his maximum weight of 173 pounds and that there was no 
anemia or obstruction.  It was noted that there were reflux 
disturbances and upper abdominal pain.  The finding was 
gastroesophageal reflux disease.  An upper endoscopy was 
recommended, and performed in May 1996.  It showed the 
presence of a small hiatal hernia.  A biopsy showed minimal 
chronic inflammation and edema.  

On VA examination in July 1997, the veteran complained of 
significant nausea and burning in the upper abdomen.  He 
reported retrosternal, significant, reflux and vomiting with 
great pain and difficulty at times.  He reported that his 
weight was stable.  It was noted that a previous endoscopy 
showed gastric ulcer and significant inflammation at the GE 
junction with a small hiatal hernia.  It was also noted that 
medication was taken on a continuous basis.  

Mild gastric or duodenal ulcer, with recurring symptoms once 
or twice yearly, warrants a 10 percent evaluation. Moderate 
gastric or duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation. Moderately severe gastric 
or duodenal ulcer, which is less than severe but with 
impairment of health manifested by anemia and weight loss, or 
with recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year, warrants 
a 40 percent evaluation. Severe gastric or duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation. 38 C.F.R. § 4.114, Diagnostic Codes 7304 (gastric 
ulcer), 7305 (duodenal ulcer).

Where hiatal hernia is manifested by symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health, a 60 percent rating is assigned.  
Where there are symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, a 30 percent rating is 
assigned.  A 10 percent rating is assigned where there are 
two or more of the symptoms listed for the 30 percent rating, 
with less severity.  38 C.F.R. § 4.114 Code 7346 (1998).  

The rating schedule specifically directs that ratings under 
Codes 7301 to 7329 inclusive, 7331, 7342 and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
represents the predominate disability. 38 C.F.R. § 4.114 
(1998).  This regulatory provision clearly would preclude the 
assignment of separate ratings under Codes 7305, 7308 or 
7346.

On the basis of all the evidence in the record, the Board 
finds that the veteran's disability from hiatal hernia is 
manifested by heartburn (pyrosis), reflux problems, nausea 
and vomiting.  There is no showing of difficulty in 
swallowing or substernal, arm or shoulder pain.  The Board 
concludes that the criteria for an increased rating have not 
been met.  The veteran's disability picture does not more 
closely approximate the schedular criteria for the next 
higher rating of 30 percent under Diagnostic Code 7346, as 
the record contains no medical evidence that the digestive 
disorder is manifested by considerable impairment of health.  
As noted earlier, during the most recent VA examination, the 
veteran was at his maximum weight and there was no anemia.  
There were no clinical findings or diagnostic conclusions 
which indicated considerable impairment of health.  He had no 
complaints of dysphagia or substernal, arm or shoulder pain.  
Therefore, the Board concludes that assignment of the next 
higher schedular rating of 30 percent is not warranted.  In 
addition there is nothing to support a finding that an 
increased evaluation is warranted under either Code 7304 or 
7305, since there is no showing that his disability is 
moderately severe.  There is no anemia or weight loss and no 
showing of incapacitation averaging 10 days or more in 
duration at least 4 or more times per year.  


ORDER

A compensable evaluation for hearing loss of the left ear is 
denied.  

A 10 percent evaluation for residuals of a hemorrhoidectomy 
is granted subject to the laws and regulations governing the 
payment of monetary awards.  

An increased evaluation for residuals of a vagotomy and 
pyloroplasty due to peptic ulcer disease, hiatal hernia is 
denied.  


REMAND

The Board notes that while the issues of entitlement to 
service connection for tinnitus, a right ear hearing loss and 
for tremors have been properly developed for review and were 
to be further developed while the case was in remand status, 
the RO did not issue a rating action on these issues and a 
supplemental statement of the case was also not issued.  
Additionally while the Board requested in its April 1995 
remand that the veteran's tremor complaints be evaluated by a 
neurologist, an examination in that regard was not scheduled.  
Further on audiometric examination, the examiner was to 
render an opinion concerning the etiology, nature and extent 
of any right ear hearing disability found including the 
veteran's reported tinnitus which he claimed resulted from 
noise exposure in service.  No such opinion was provided.  

The Board notes that the United States Court of Veterans 
Appeals (hereinafter "the Court") has held that in 
assigning a disability evaluation, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet.App. 
202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 (1991); 38 
C.F.R. §§ 4.40, 4.45 (1995).  Further, the Board observes 
that the Court has held that the Board is prohibited from 
reaching its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Also, when 
the medical evidence is inadequate, the VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet.App. 213 
(1992).  Given the nature of the veteran's contentions as to 
the worsening of his complaints concerning problems, and pain 
on and after use, and in consideration of the Court's 
holdings in DeLuca, Schafrath, Colvin and Halstead, the Board 
concludes that an additional VA examination would be helpful 
in resolving the issues raised by the instant appeal.

When evaluating a service-connected disability involving the 
musculoskeletal system, adequate consideration must be given 
to whether the rating addresses functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet.App. 202 
(1995). Section 4.40 provides that it is essential that the 
examination on which the ratings are based adequately portray 
any functional loss which may be due to the pain. In other 
words the impact of the pain must be considered in making a 
rating determination. See: Johnson v. Brown, 9 Vet.App. 7, 11 
(1996) and Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The recent VA examinations do not adequately address the 
veteran's complaints of pain and functional impairment under 
the applicable criteria.  The veteran's low back disability, 
left elbow disability, and disabilities of the anterior 
compartment of the right and left legs are disabilities of 
the musculoskeletal system.  The record shows that the 
veteran was most recently examined by VA the examiners 
evaluating these disabilities did not address functional loss 
associated with the veteran's disabilities.  

On the issue of an increased evaluation for tinea pedis, the 
Board notes that the veteran indicated at his July 1997 VA 
skin examination that he was receiving treatment for his skin 
lesions by the VA dermatology service.  Records concerning 
this recent VA treatment for his skin disability have not 
been associated with the veteran's claims file.  


Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide a list of all medical treatment 
that he has received for any disabilities 
remaining on appeal.  He should be asked 
to complete the necessary authorizations 
for release of private information to the 
VA, if necessary.  The RO should obtain 
all records from the sources reported by 
the veteran that are not already in the 
claims file.  The records obtained should 
be made part of the claims folder. All 
records of VA inpatient and outpatient 
medical treatment should be obtained and 
associated with the claims folder, 
particularly records of treatment for a 
skin disability as noted above. 

2. Once the above list has been submitted 
and the records have been obtained and 
associated with the claims folder, the 
veteran should be scheduled for a 
comprehensive VA orthopedic examination 
for the purpose of determining the nature 
and degree of severity of his back 
disability, his left elbow disability, 
and his bilateral leg disability.   All 
tests and special studies deemed 
necessary by the examiner, to include x-
rays should be conducted and should be 
made available to the examiner prior to 
the physical examination of the veteran.  
The claims folder and a copy of this 
remand must also be made available to and 
reviewed by the physician. The orthopedic 
examination should specifically address 
the extent of functional impairment 
attributable to all of the veteran's 
disabilities.  The examiner should 
conduct range of motion testing.  The 
examiner should note the range of motion 
in degrees and should state what is 
considered normal range of motion. 
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits the 
veteran's functional ability during 
flare-ups or when there is repeated use.  
See DeLuca v. Brown, 8 Vet.App. 202 
(1995); See 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology.)  The 
factors upon which the opinions are based 
must be set forth.  In addition, the 
examiner should reconcile any multiple 
diagnoses found on examination and as 
reflected in the medical history and 
based thereon, should specify which 
symptoms are associated therewith and 
which disorders are part of or caused by 
the service-connected disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, this should be specified.  All 
pertinent symptomatology and findings 
should be reported in detail.  The report 
of examination, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.

3.  The veteran should be scheduled for 
an examination by a board certified 
neurologist, if available, to determine 
the current manifestations of any tremor 
disability.  All indicated studies should 
be performed and the claims file must be 
reviewed by the examiner prior to the 
examination.  The examiner is requested 
to provide an opinion as to the etiology 
of the disorder including whether it is 
at least as likely as not that any tremor 
disability resulted from service.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

4.  The veteran should be scheduled for a 
VA audiological examination to determined 
the etiology, nature and extent of any 
right ear hearing disability found 
including the veteran's reported tinnitus 
which he argues is due to noise exposure 
in service.  All indicated studies should 
be performed and the claims file must be 
reviewed by the examiner prior to the 
examination.  All opinions and 
conclusions must be supported by complete 
rationale.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports do not include 
fully detailed descriptions of pathology 
or adequate responses to the specific 
opinions requested, it is incumbent upon 
the rating board to return the report to 
the examiner as inadequate for evaluation 
purposes. See 38 C.F.R. § 4.2 (1998); and 
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

6.  Thereafter, the RO should undertake 
any other indicated development, review 
the evidence and readjudicate the issues 
remaining on appeal.  



After completion of the above development, the RO should 
provide the veteran and his accredited representative with a 
SSOC covering all applicable laws, regulations and rating 
criteria.  They should be afforded a reasonable amount of 
time to respond thereto.  Then, the entire claims file should 
be returned to the Board, if in order.  No action is required 
of the veteran until otherwise notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

